Citation Nr: 0718383	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-36 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to an effective date earlier than April 30, 
2002, for the assignment of a 50 percent rating for PTSD.

3.  Entitlement to an increased disability rating for 
residuals, shell fragment wound, left (minor) hand, currently 
evaluated as 20 percent disabling.

4.  Entitlement to service connection for a left arm 
disability, claimed to include as secondary to service-
connected residuals of shell fragment wound, left hand.

5.  Entitlement to service connection for a cervical spine or 
neck disability, claimed to include as secondary to service-
connected residuals of shell fragment wound, left hand.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  He is a Vietnam combat veteran.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


REMAND

For the reasons below, the Board remands the appeal to the RO 
via the Appeals Management Center, in Washington, D.C., for 
further evidentiary development.  VA will notify the veteran 
if he needs to take further action.

Increased Rating - PTSD
 
At the December 2006 Board hearing before the undersigned, 
the veteran testified that Dr. Hume, a private care provider, 
has been treating him for PTSD.  Dr. Hume's records are not 
in the claims file and should be obtained.  

Also, the veteran last underwent a VA compensation and 
pension (C&P) PTSD examination in August 2002.  Although the 
veteran did not explicitly state that his PTSD symptoms have 
worsened since then, the Board construes his hearing 
testimony to mean that he does not believe that a 50 percent 
rating is commensurate to the extent of his disability due to 
PTSD.  That testimony, in light of other considerations (last 
C&P examination was conducted nearly five years ago; private 
clinical records are missing), warrants deferment of an 
appellate decision pending a contemporaneous C&P examination 
after missing records are obtained.

Earlier Effective Date - 50 Percent Rating, PTSD

First, as noted earlier, the veteran reported private 
treatment for PTSD, but did not specify when he began that 
treatment.  If he began such treatment before April 30, 2002, 
the records of such treatment would be pertinent to a 
determination of whether rating criteria for a 50 percent 
rating for PTSD were met before that date.  

Second, the veteran testified that he had applied for, but 
was denied, Social Security Administration (SSA) disability 
compensation benefits.  He did not specify when he applied 
for SSA.  Nor did he specify whether the SSA application was 
based, in part or wholly, on purported unemployability due to 
PTSD.  However, given that PTSD is currently the highest-
rated of three service-connected disabilities in terms of 
percentage disability rating assigned, and as well, the 
veteran's reports to the effect that he has a short temper 
and difficulty interacting with co-workers as documented in 
clinical records dated within the last several years, it is 
reasonable to conclude that PTSD likely was a basis for the 
SSA application.  If so, any clinical records proffered to 
support the SSA application could have bearing on the earlier 
effective date, particularly if such records included 
evidence of PTSD treatment before April 30, 2002, and they 
are not duplicative of those already in the claims file.   

Under the circumstances, the Board concludes that a decision 
on the effective date claim should be deferred to secure 
missing private clinical records and records associated with 
the SSA application.

Increased Rating - Left Hand

As with the last VA C&P examination for PTSD, the veteran 
last underwent a C&P examination for his left hand disability 
in August 2002.  As that examination was nearly five years 
ago and the veteran is asserting that his disability is more 
significant than as presently rated, the Board concludes that 
he should be afforded another C&P examination to determine 
the extent of the disability.  

Service Connection - Cervical Spine/Neck; Left Arm

The claims file includes records of Dr. Myerson (private), 
associated with Northside Hospital, dated in September 2005 
(date of initial visit) and November 2006.  The latter record 
appears to be a summary letter prepared at the veteran's 
request to support his VA claim.  Dr. Myerson's records 
reflect treatment for neuropathic pain and cervical disc 
disease and are relevant to the claim.  It is unclear whether 
Dr. Myerson treated the veteran after the date of the initial 
visit.  If so, complete treatment records, and not merely 
summary letters or reports, should be obtained.   

The record also includes a January 2007 report of Dr. 
Tacoronti (private) discussing the veteran's chronic left 
ulnar neuropathy and mild left median nerve entrapment at the 
carpal tunnel of the left wrist based on December 2006 
sensory and motor nerve studies.  It's unclear whether the 
veteran visited Dr. Tacoronti on one occasion, but, if that 
is not true, and additional medical treatment records exist, 
then any missing records should be obtained before 
readjudication.

Additionally, the claims file includes an October 2006 VA 
cervical spine magnetic resonance imaging (MRI) report.  
Other than that, the most recent VA medical treatment records 
are dated around mid-2002.  If the veteran had VA medical 
care from 2002 to October 2006, and/or after October 2006, 
then those records might have bearing on not only the two 
service connection claims, but also on other claims on 
appeal, in particular, the left hand disability increased 
rating claim.  

All missing clinical records, VA and private, should be 
obtained before the veteran is afforded C&P medical 
examination (orthopedic; neurological) to determine what, if 
any, abnormality is presently manifested in the left arm 
and/or cervical spine/neck.  In this connection, the Board is 
aware that the RO denied both claims in October 2002 on the 
grounds that no chronic left arm disability (other than 
residuals of shell fragment wound, left hand) or neck 
disability was diagnosed in the last VA C&P examination in 
August 2002.  However, the October 2006 VA cervical spine MRI 
report reflects an impression of multi-level degenerative 
changes.  And, Dr. Tacoronti's December 2006-January 2007 
records indicate that current motor and sensory nerve studies 
yielded findings that warrant diagnoses of chronic left ulnar 
neuropathy and mild left median nerve entrapment at the 
carpal tunnel of the left wrist.  These records constitute 
evidence of presently manifested abnormalities inconsistent 
with the bases for the RO denial from which this appeal 
arises.

Furthermore, the Board is aware that service connection was 
denied for carpal tunnel syndrome and arthritis in June 1995 
(direct causation) and in April 1996 (including secondary 
service connection).  However, Dr. Myerson's September 2005 
record reflects the veteran's reported history of "nerve 
denervation" or "radial nerve damage" "secondary to 
exposure to chemicals" in Vietnam.  (The veteran's active 
duty included combat action in Vietnam, and his entire active 
duty period is encompassed within the statutorily prescribed 
dates within which exposure to herbicides in Vietnam is 
presumed.)  The adjudication of these claims, to date, did 
not explicitly consider the theory of entitlement to service 
connection for either the cervical spine/neck disability or 
the left arm disability based on possible link to herbicide 
exposure in Vietnam.  

Based on all of the foregoing, the Board concludes that the 
most appropriate disposition of the two service connection 
claims is to afford the veteran a C&P examination to 
determine the nature and etiology of any abnormality 
manifested in the cervical spine or neck and the left arm.  
That should be accomplished after ensuring that all due 
process issues are addressed, including claim development 
assistance due the veteran.
  
TDIU

Finally, a decision on the TDIU claim should be deferred 
because the outcome of decisions on the other claims on 
appeal, in particular, the PTSD and left hand increased 
rating claims, would materially affect a decision on the TDIU 
claim.    

Accordingly, the Board directs the following actions:

1.  Ask the veteran to identify any 
sources of evidence, lay or medical, 
pertinent to his PTSD, left arm 
disability, left hand disability, or neck 
or cervical spine disability, or his 
assertion that he is unemployable due to 
one or more service-connected disability 
(disabilities) not previously identified.  
If the veteran does so, and he wishes VA 
to consider evidence from those sources 
before readjudicating his appeal, then he 
should identify the sources of such 
records.  If he does so, then assist the 
veteran in securing the missing items 
consistent with the duty to assist and 
controlling laws and regulations.  

Also ask the veteran whether Dr. Tacoronti 
treated or examined him more than once (in 
December 2006), and whether Dr. Myerson 
treated or examined him more than twice 
(in September 2005 and November 2006).  If 
so, the veteran should affirmatively state 
so and, to the extent that he is able, 
provide approximate dates of treatment.  
If he does respond to this inquiry to 
indicate that the records of either doctor 
may be incomplete, then ensure that 
appropriate follow-up development is 
undertaken to obtain complete copies of 
all records of either, or both, doctors.  
Emphasize to the doctor(s), as warranted, 
that complete medical treatment records 
and notes are needed, and not merely 
summary reports or letters.  
 
Further, the correspondence to the veteran 
should (a) discuss the law and regulations 
governing presumption of herbicide 
exposure in Vietnam and chronic diseases 
presumed to be associated with such 
exposure; and (b) inform the veteran that 
the provisions governing presumed 
herbicide exposure and diseases presumed 
as associated with herbicide exposure are 
not exclusive means by which service 
connection may be had for cervical 
spine/neck disability and left arm 
disability, and that service connection 
may be granted on a direct-causation basis 
with evidence that neck/cervical spine or 
left arm disabilities are etiologically 
related to active duty, to include 
presumed herbicide exposure in Vietnam.  
Also advise him that he may submit on his 
own accord any missing items concerning 
any issue on appeal, including items 
pertaining to any theory of entitlement to 
service connection for the cervical 
spine/neck disability or the left arm 
disability, if he has them and he believes 
they might be pertinent to any of his 
claims.  Include in the correspondence to 
the veteran notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).     

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file while this 
appeal is on remand status.  This 
directive includes any VA treatment 
records dated between 
mid-2002, forward.   

3.  Contact Dr. Hume and obtain a complete 
set of all treatment records.  Ask the 
veteran to execute a private clinical 
records release authorization form as 
needed to accomplish this directive.    

4.  Contact the SSA and obtain a complete 
set of the veteran's SSA disability 
compensation benefits application and all 
clinical records or exhibits submitted to 
support that application.    

5.  PTSD Examination.  After completing 
all of the above, arrange for the veteran 
to undergo a VA C&P PTSD examination to 
determine the current extent of disability 
due to PTSD.  The claims folder should be 
made available to the examiner for review 
prior to the examination and all indicated 
tests should be conducted.  In the written 
examination report, the examiner should 
address the issue of whether, and to what 
extent, PTSD renders the veteran 
unemployable.  Make the veteran's entire 
claims file, which should include a 
complete copy of this remand order and all 
new evidence and information obtained 
while this appeal is on remand status, 
available for examiner review.  

6.  Orthopedic and Neurological 
Examinations.  Also arrange for the 
veteran to undergo VA C&P orthopedic and 
neurological examinations (either by one 
examiner or two examiners).  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and all indicated tests should 
be conducted.    

Based on the examination and review of the 
claims folder, the examiner(s) is/are 
asked to:

(a)  Determine the current extent of 
residual disability due to shell fragment 
wound residuals, left (minor) hand.  

(b)  Diagnose the veteran with any 
presently manifested left arm disability 
and cervical spine or neck disability, and 
then, for each diagnosis, opine whether it 
is at least as likely as not (by a 
probability of 50 percent) it is 
etiologically related to active service 
(direct cause-effect relationship), or 
whether it is the result of a secondary 
cause-effect relationship (that is, any 
diagnosed left arm or cervical spine 
abnormality was caused by 
service-connected shell fragment wound 
residuals, left hand), or whether it is 
etiologically related to Agent 
Orange/herbicide exposure in Vietnam.  The 
examiner is advised that the veteran in 
this case is presumed to have been exposed 
to herbicides in Vietnam and that the 
record, to date, contains no evidence that 
he was not exposed despite the legal 
presumption of exposure.  Therefore, the 
examiner is asked to assume such exposure 
when rendering the etiology opinion.  

The examiner is also asked to opine on the 
extent, if any, of any role the service-
connected left hand disability, or the 
cervical spine disability, or left arm 
disability, plays in the veteran's 
employability.  Finally, the examiner is 
advised that, to date, service connection 
is in effect for PTSD, shell fragment 
wound residuals (left, minor hand), and 
hepatitis.  He or she should state whether 
those three disabilities, singly or 
together, render the veteran unemployable.     
     
7.  After completing all of the above, 
readjudicate the six issues on appeal.  If 
any benefit sought remains denied, then 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative an opportunity to respond 
to it.  Then, if in order, return the 
appeal to the Board for further review.  

The veteran is advised that the failure to report for a VA 
medical examination, if scheduled, could result in a denial 
of his claim(s) unless good cause is shown.  38 C.F.R. 
§ 3.655 (2006).  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



